Citation Nr: 1131516	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-11 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right side sciatica (claimed as secondary to a service-connected low back disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1975 to January 1979, December 1979 to December 1983, and from January 2003 to November 2007, with Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.    

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

At the February 2011 Travel Board hearing the Veteran testified that in the course of a work day his back started hurting at noon, that after work he felt pain shooting down his right leg, and that he would occasionally go to the VA Medical Center Urgent Care, where he received "an injection in [his] buttocks and medication for back pain" for the pain down his legs.  He noted that the last time he was treated at VA Urgent Care was in October or November 2010.  The most recent VA outpatient treatment record in the claims file is dated in June 2010.  He also testified that he had not received any private treatment for his back since 2007.  As pertinent VA treatment records have been identified as outstanding and are constructively of record, they must be secured.  
    
Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his back and right leg pain from June 2010 to the present.  

The RO should also ask the Veteran to identify any and all recent evaluation and/or treatment he received for his back and right leg pain (to include at Madigan Army Medical Center or a similar facility).  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of any private treatment/evaluations.  If he has not received any private treatment, he should so indicate.  

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

2. The RO should arrange for any further development suggested from the results of that sought above. 

3. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


